DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 05, 2022
Claims 1-13 is under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chitrakar et al. (USP: 2020/0322105), in view of Cherian et al. (USP: 2020/0014576). 

As per Claim 1 Chitrakar teaches a method in a Wireless Local Area Network (WLAN), the method comprising: 
receiving, by a station (STA), a trigger frame from an access point (AP) (Paragraph 0009, 0054 receiving the Trigger frame, the STAs that are allocated RUs in the Trigger frame can send back the respective UL frames in an UL multi-user PPDU. This leads to the STAs' response management frames contending for the wireless medium among them as well as with the AP's Trigger frame.), 
wherein the trigger frame includes a common info field, wherein the common information field includes a subfield having a size of 1 bit (Paragraph 0098 A one-bit long Frame Type subfield 954 indicates the frame type solicited in the UL PPDU. A value of 0 indicates a Data frame while a value of 1 indicates a Management frame.); and 
transmitting, by the STA to the AP, a trigger-based physical protocol data unit (TB PPDU) based on the trigger frame, wherein based on the subfield having a size of 1 bit having a first value (Paragraph 0088-0090 A Trigger Type subfield 922 indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame, ), the STA transmits the TB PPDU through a primary bandwidth and the TB PPDU is set to an Extreme High Throughput (EHT) variant TB PPDU, wherein based on the subfield having a size of 1 bit having a second value, the STA transmits the TB PPDU through the primary bandwidth and the TB PPDU is set to a High Efficiency (HE) variant TB PPDU (Paragraph 0002, 0077, 0078, 0087 A device based on the IEEE 802.11ax specification is generally termed a High Efficiency (HE) device. A Trigger Type subfield indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame, ).
Chitrakar may not explicitly disclose the STA transmits the TB PPDU through a primary bandwidth
Cherian disclose the STA transmits the TB PPDU through a primary bandwidth (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 2 Chitrakar – Cherian teaches the method of claim 1, wherein the first value is zero (0) and the second value is one (1) (Paragraph 0078, 0087 A Trigger Type subfield indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame). 


As per Claim 3 Chitrakar – Cherian teaches the method of claim 1, however Chitrakar may not explicitly disclose wherein a size of the primary bandwidth is 160 MHz.
Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 4 Chitrakar – Cherian teaches the method of claim 3, however Chitrakar may not explicitly disclose wherein a size of an uplink bandwidth configured for the STA is 320 MHz.
 Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 5 Chitrakar – Cherian teaches the method of claim 1, however Chitrakar may not explicitly disclose wherein a size of the primary bandwidth is 80 MHz, and a size of an uplink bandwidth configured for the STA is 160 MHz.
Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 6 Chitrakar – Cherian teaches the method of claim 1, wherein a position to which the subfield having a size of 1 bit is allocated is one of 55th bit to 64th bit of the common information field (Paragraph 0078, 0118, 0103, FIG. 10A and 11D illustrates the format of the A-Control subfield of the HE Variant HT Control field 1000 as defined in IEEE 802.11ax. The A-Control subfield contains a sequence of one or more Control subfields 1010. This would also help to balance the RU sizes between the Trigger Frame and the Ack frames, followed by an optional Padding subfield 1030 which is set to a sequence of zeros so as to make the length of the A-Control subfield equal to 30 bits. Each Control subfield is made up of a four-bit long Control ID subfield and a variable length Control Information subfield, a four-bit long Frame Subtype subfield 1112 and an eight-bit long Subtype Specific subfield 1114 while the remaining 4 bits are reserved. ).

As per Claim 7 Chitrakar teaches the station (STA) in a Wireless Local Area Network (WLAN), the STA comprising: 
a memory; a transceiver; and a processor operatively coupled to the memory and the transceiver, wherein the process is configured to: 
receive, from an access point (AP), a trigger frame (Paragraph 0009, 0054 receiving the Trigger frame, the STAs that are allocated RUs in the Trigger frame can send back the respective UL frames in an UL multi-user PPDU. This leads to the STAs' response management frames contending for the wireless medium among them as well as with the AP's Trigger frame.), wherein the trigger frame includes a common info field, wherein the common information field includes a subfield having a size of 1 bit(Paragraph 0098 A one-bit long Frame Type subfield 954 indicates the frame type solicited in the UL PPDU. A value of 0 indicates a Data frame while a value of 1 indicates a Management frame.); and
 transmit, to the AP, a trigger-based physical protocol data unit (TB PPDU) based on the trigger frame, wherein based on the subfield having a size of 1 bit having a first value(Paragraph 0088-0090 A Trigger Type subfield 922 indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame), the STA transmits the TB PPDU through a primary bandwidth and the TB PPDU is set to an Extreme High Throughput (EHT) variant TB PPDU, wherein based on the subfield having a size of 1 bit having a second value, the STA transmits the TB PPDU through the primary bandwidth and the TB PPDU is set to a High Efficiency (HE) variant TB PPDU(Paragraph 0002, 0077, 0078, 0087 A device based on the IEEE 802.11ax specification is generally termed a High Efficiency (HE) device. A Trigger Type subfield indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame, ).
Chitrakar may not explicitly disclose the STA transmits the TB PPDU through a primary bandwidth
Cherian disclose the STA transmits the TB PPDU through a primary bandwidth (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 8 Chitrakar teaches a method in a Wireless Local Area Network (WLAN), the method comprising:
transmitting, by an access point (AP), a trigger frame to a station (STA) (Paragraph 0009, 0054 receiving the Trigger frame, the STAs that are allocated RUs in the Trigger frame can send back the respective UL frames in an UL multi-user PPDU. This leads to the STAs' response management frames contending for the wireless medium among them as well as with the AP's Trigger frame.), 
wherein the trigger frame includes a common info field, wherein the common information field includes a subfield having a size of 1 bit(Paragraph 0098 A one-bit long Frame Type subfield 954 indicates the frame type solicited in the UL PPDU. A value of 0 indicates a Data frame while a value of 1 indicates a Management frame.); and
 receiving, by AP from the STA, a trigger-based physical protocol data unit (TB PPDU) in response to the trigger frame, wherein based on the subfield having a size of 1 bit having a first value (Paragraph 0088-0090 A Trigger Type subfield 922 indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame, ), the STA transmits the TB PPDU through a primary bandwidth and the TB PPDU is set to an Extreme High Throughput (EHT) variant TB PPDU, wherein based on the subfield having a size of 1 bit having a second value, the STA transmits the TB PPDU through the primary bandwidth and the TB PPDU is set to a High Efficiency (HE) variant TB PPDU (Paragraph 0002, 0077, 0078, 0087 A device based on the IEEE 802.11ax specification is generally termed a High Efficiency (HE) device. A Trigger Type subfield indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame, ).
Chitrakar may not explicitly disclose the STA transmits the TB PPDU through a primary bandwidth
Cherian disclose the STA transmits the TB PPDU through a primary bandwidth (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 9 Chitrakar – Cherian teaches the method of claim 8, wherein the first value is zero (0) and the second value is one (1) (Paragraph 0078, 0087 A Trigger Type subfield indicates the type of the Trigger frame. In the first embodiment, the Trigger Type subfield is set to the value 0 (zero) and indicates the Basic Trigger frame, A Length subfield 924 indicates that length of the solicited UL PPDU. A Cascade Information subfield 926, which if 1 indicates that a subsequent Trigger frame will follow the current Trigger frame).

As per Claim 10 Chitrakar – Cherian teaches the method of claim 8, Chitrakar may not explicitly disclose wherein a size of the primary bandwidth is 160 MHz Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 11 Chitrakar – Cherian teaches the method of claim 10, Chitrakar may not explicitly disclose wherein a size of an uplink bandwidth configured for the STA is 320 MHz
 Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 12 Chitrakar – Cherian teaches the method of claim 8, Chitrakar may not explicitly disclose wherein a size of the primary bandwidth is 80 MHz, and a size of an uplink bandwidth configured for the STA is 160 MHz
Cherian disclose wherein a size of the primary bandwidth is 160 MHz. (Paragraph 0090, 0099, 0095, 0100, 0148 AP may contain a primary bandwidth (e.g., a primary 20 MHz). This primary bandwidth may be independent of the operating bandwidth for the AP 105. AP may transmit the control/management broadcast in resource units corresponding to this primary bandwidth, the AP may transmit data associated with the directed resource units on a high-bandwidth data channel (e.g., a channel having a bandwidth of 80 MHz, 160 MHz, 320 MHz, etc.) for high data throughput. A length of the next midamble interval, a data rate, a resource unit allocation, or any combination of these or other relevant parameters.. For example, FIGS. 3 and 4, a transmitting STA may assign resource units to receiving STAs based on the size of packets for transmission. STA 115-b may set a bit in a capabilities element to a specific value (e.g., a bit value of 1) based on a support for simultaneous reception over multiple resource units.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chitrakar to include a primary bandwidth as taught by Cherian for reliability, to ensure that the receiving STAs may be pre-configured to monitor for control/management information in the primary bandwidth of the transmitting STA. (See Cherian Paragraph 100). 


As per Claim 13 Chitrakar – Cherian teaches the method of claim 8, wherein a position to which the subfield having a size of 1 bit is allocated is one of 55th bit to 64th bit of the common information field (Paragraph 0078, 0118, 0103, FIG. 10A and 11D illustrates the format of the A-Control subfield of the HE Variant HT Control field 1000 as defined in IEEE 802.11ax. The A-Control subfield contains a sequence of one or more Control subfields 1010. This would also help to balance the RU sizes between the Trigger Frame and the Ack frames, followed by an optional Padding subfield 1030 which is set to a sequence of zeros so as to make the length of the A-Control subfield equal to 30 bits. Each Control subfield is made up of a four-bit long Control ID subfield and a variable length Control Information subfield, a four-bit long Frame Subtype subfield 1112 and an eight-bit long Subtype Specific subfield 1114 while the remaining 4 bits are reserved. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form 892).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468